Citation Nr: 0509942	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  01-05 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder, claimed as secondary to a left knee disorder.

2.  Entitlement to service connection for a right knee 
disorder, claimed as secondary to a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from September 1986 to 
August 1989.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2000 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
United States Department of Veterans Affairs (VA).  In that 
decision, the RO denied service connection for a right ankle 
disorder and a right knee disorder, each claimed as secondary 
to a left knee disorder.  In February 2004, the Board 
remanded the case for the development of additional evidence 
relevant to those claims.

The veteran previously had an appeal pending before the Board 
concerning entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  In a November 2004 rating decision, the VA 
Appeals Management Center (AMC), in Washington, DC, granted 
service connection for paranoid schizophrenia and PTSD.  That 
claim is resolved, and is no longer at issue before the 
Board.

The appeal with respect to the remaining issues, the right 
ankle and right knee claims, is REMANDED to the RO via the 
AMC.  VA will notify you if further action is required on 
your part.


REMAND

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service connection may also be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2004).  The veteran contends that he has disorders in his 
right ankle and right knee that developed as a result of his 
service-connected left knee disability, with medial and 
collateral ligament laxity.

In February 2004, the Board remanded the right ankle and 
right knee issues for a VA physician to review the veteran's 
claims file, examine the veteran, and provide opinions as to 
"whether it is at least as likely as not that a chronic 
right knee and/or a chronic right ankle disorder was caused 
or is aggravated by the service connected left knee 
disorder."

In July 2004, a VA physician reviewed the veteran's claims 
file, and described the findings of examination of the right 
ankle and knee.  The examiner, however, did not provide an 
opinion as to the likelihood of a causal connection between 
the veteran's service-connected left knee disorder and any 
right ankle and/or right knee disorders.  The existence or 
absence of such a connection is relevant and may be 
determinative to the right ankle and right knee claims.  

The United States Court of Appeals for Veterans Claims 
(Court) has ruled that the Board has a duty under law to 
ensure that the RO complies with remand orders of the Board 
or the Court.  Stegall v. West, 11 Vet. App. 268 (1998).  
Therefore, the Board will remand the case for a physician to 
review the claims file and provide the necessary opinions.  A 
new examination is not necessary.

Accordingly, this case is REMANDED for the following:

1.  The RO should provide the veteran's 
claims file to a VA orthopedist for 
review.  Thereafter, the examiner should 
opine whether it is at least as likely as 
not that a chronic right knee and/or a 
chronic right ankle disorder was caused 
or is aggravated by the veteran's chronic 
left knee disorder.  A complete rationale 
for any opinion offered must be provided.

2.  Thereafter, the RO should prepare a 
new rating decision and readjudicate the 
right ankle and right knee claims.  If 
either or both claims remain denied, the 
RO should issue a supplemental statement 
of the case, and offer the veteran and 
his representative an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


